[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     FEBRUARY 17, 2012
                                            No. 11-12809
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                           D.C. Docket No. 1:11-cr-00034-TWT-ECS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                versus

JUAN CARLOS CAMACHO-ALCANTAR,

lllllllllllllllllllllllllllllllllllllll                          lDefendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (February 17, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Juan Carlos Camacho-Alcantar appeals his twenty-seven month sentence,

imposed at the low end of the guideline range, after pleading guilty to a single

count of reentry of a deported alien in violation of 8 U.S.C. § 1326(a), (b)(2). On

appeal, Camacho-Alcantar contends that his sentence was substantively

unreasonable because it was greater than necessary to achieve the purposes of 18

U.S.C. § 3553(a)(2) and because the overall circumstances of the case, viewed in

light of the § 3553(a) factors, warranted significantly less punishment. Camacho-

Alcantar argues that the conduct for which his punishment was imposed was

benign and mitigated by the reason for his illegal reentry into the United

States—to care for his sick children. Camacho-Alcantar further urges that the

district court failed to consider his character as reflected in the fact that he quickly

admitted his guilt and expressed remorse for his crime. Despite this being his

third illegal reentry into the United States, Camacho-Alcantar suggests that the

district court did not properly consider his promise to never return to this country.

After reviewing the briefs and record, we affirm.

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). “A district court

abuses its discretion when it (1) fails to afford consideration to relevant factors

that were due significant weight, (2) gives significant weight to an improper or

                                           2
irrelevant factor, or (3) commits a clear error of judgment in considering the

proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc) (quotation omitted), cert. denied, 131 S. Ct. 1813 (2011). “We may set

aside a sentence only if we determine, after giving a full measure of deference to

the sentencing judge, that the sentence imposed truly is unreasonable.” Id. at

1191.

        The district court must impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

which includes the need to reflect the seriousness of the offense, promote respect

for the law, provide just punishment for the offense, deter criminal conduct, and

protect the public from the defendant’s future criminal conduct. In addition, the

sentencing court must consider the nature and circumstances of the offense, the

history and characteristics of the defendant, the kinds of sentences available, the

applicable guideline range, the pertinent policy statements of the sentencing

commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)–(7).

        Although we do not presume a sentence is reasonable because it falls within

the guideline range, we ordinarily expect it to be so. United States v. Hunt, 526

F.3d 739, 746 (11th Cir. 2008). Imposition of a sentence well below the statutory

                                           3
maximum penalty is another indication of reasonableness. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam).

      Camacho-Alcantar’s sentence was substantively reasonable in light of the

factual record and the § 3553(a) factors. The district court’s sentence of twenty-

seven months represents the lowest end of the applicable guideline range and was

well below the statutory maximum penalty of twenty years. In general, the weight

to be accorded to any given § 3553(a) factor is a matter committed to the sound

discretion of the district court. United States v. Snipes, 611 F.3d 855, 872 (11th

Cir. 2010), cert. denied, 131 S. Ct. 2962 (2011). The record reflects that the

district court considered Camacho-Alcantar’s arguments in favor of a departure or

variance from the guideline range, but found that they were outweighed by other

factors. Camacho-Alcantar has not met his burden to show an abuse of discretion,

as the sentence he received reflects a proper balancing of the § 3553(a) factors.

Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                          4